[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10911         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER   29, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-20793-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                                versus

ALEXIS FUENTES,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 29, 2011)



Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Alexis Fuentes appeals his 71-month sentence, imposed after he pleaded

guilty to two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). Fuentes

contends that his sentence is procedurally and substantively unreasonable because

the district court failed to articulate sufficient findings to support its length. His

sentence fell at the top of the applicable 57–71 month Guidelines range.

      We review a sentence imposed by a district court for reasonableness under a

deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41

128 S. Ct. 586 (2007). This Court will not reverse a district court so long as the

district court’s ruling does not constitute a clear error of judgment. United States

v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Ordinarily, we expect sentences

within the recommended Guidelines range to be reasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

      The record here shows that Fuentes’s argument is without merit. The

district court correctly calculated the Guidelines range, considered the 18 U.S.C.

§ 3553(a) factors, and clearly articulated its reasoning for concluding that a

sentence at the high-end of the Guidelines range was necessary to comply with the

purposes of § 3553(a). Consequently, the district court did not abuse its

discretion, and we affirm.

      AFFIRMED

                                           2